DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           ROBERTA SIRGUTZ,
                               Appellant,

                                      v.

                 BRIAN SIRGUTZ and STANLEY SIRGUTZ,
                              Appellees.

                               No. 4D20-1875

                               [April 28, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Glenn     D.   Kelley,    Judge;   L.T.    Case    No.
502018CA013755XXXXMB.

  Esther A. Zaretsky of Law Offices of Esther A. Zaretsky, West Palm
Beach, for appellant.

  Brian M. Moskowitz of Law Offices of Brian M. Moskowitz, West Palm
Beach, for appellees.

MAY, J.

    The former wife appeals a final summary judgment in favor of the
former husband’s estate that also dismissed her additional claims raised
for the first time in her motion for summary judgment. She argues the
trial court erred in ruling in favor of the former husband’s estate because
the Antenuptial Agreement provided that her alimony survived her former
husband’s death. We disagree and affirm.

   The parties were married in New York. They executed an Antenuptial
Agreement that provided in relevant part:

      4. Each party waives, discharges and releases any and all
      claims and rights that he or she may acquire by reason of the
      Marriage, including but not limited:

           (a) To a share in the estate of the other party, whether by
           way of dower, thirds, curtsey, survivor’s allowance, family
           or statutory allowance, homestead property rights,
   community property rights,           exempt     property    or
   distribution in intestacy; and

   (b) To elect and to take against any last will and testament,
   codicil or testamentary substitute of the other party,
   whether heretofore or hereafter made, under Section 5-1.1
   of the Estates, Powers and Trusts Law of the State of New
   York, any law amendatory thereof or supplementary or
   similar thereto, and the same or similar law of any other
   jurisdiction. This provision shall serve as a mutual waiver
   of the right of election in accordance with any statutory
   requirement; . . .

5.     Except as otherwise provided in this Antenuptial
Agreement, in the event that the Marriage contemplated
herein terminates by divorce, annulment, separation, or death
of one of the parties, each of the parties releases and waives
all rights that he or she may have or acquire in the Separate
Property of the other under any laws of any state or foreign
nation as presently or hereafter in effect providing for
equitable distribution of income or property upon such
termination. Without limiting the generality of the foregoing,
each party specifically waives the right of equitable
distribution of marital property or any right of a distributive
award under the laws of the State of New York as these terms
are now defined in the Domestic Relations Law of the State of
New York and as they may at any time in the future be defined
by such law or any successor statute.

6. Each party hereto waives any right to support, alimony,
maintenance or temporary maintenance under the laws of
New York State or of any other applicable jurisdiction now or
following the Marriage between the parties, except as
hereinafter provided in this Article 6.

   (iv) (g). If a judgment of separation, divorce or annulment
   is entered in a proceeding between the parties commenced
   more than twenty years after the date of the Marriage, the
   husband shall pay to the wife, for her support and
   maintenance, $75,000 per year (in twelve equal monthly
   installments) for a period of two years after the date of entry
   of such judgment or until the wife’s earlier death or
   remarriage. . . .


                                2
     7. Notwithstanding the provision of Article 4, if the parties
     are still married to each other and residing together at the
     time of the [h]usband’s death, the [h]usband desires to make
     a fair and reasonable provision for the [w]ife in lieu of the
     rights that, after the Marriage, she might or could have had
     as [w]ife or widow absent this Antenuptial Agreement. The
     parties therefore agree to the following:

     The [h]usband shall, upon the marriage, provide in his last
     will and testament for a trust fund to take effect upon his
     death, wherein $200,000 will be placed in trust, the income
     from said trust to be paid to the [w]ife until the [w]ife’s death
     or remarriage.

     ....

     16. This Antenuptial Agreement shall inure to the benefit and
     shall be binding upon the heirs, executors, administrators
     and assigns of the parties.

     ....

     19. This Antenuptial Agreement shall be governed, construed,
     interpreted and enforced in accordance with the laws of the
     State of New York.

(Emphasis added). The Antenuptial Agreement was signed by both parties
and notarized.

   The parties subsequently executed a Modification Agreement, which
provided in relevant part:

     4. The parties agree that paragraph 4 of the Antenuptial
     Agreement regarding the [w]ife’s waiver of her rights pursuant
     to the Estates, Powers and Trusts Law of the State of New York
     is hereby declared null and void, it being the intention of the
     parties to provide the [w]ife with all of the rights and remedies
     provided under said statute.

     5. It is further agreed that paragraph 7 of the Antenuptial
     Agreement is hereby declared null and void and as such the
     [h]usband shall have no obligation whatsoever to establish a
     trust whereby the [w]ife is entitled to receive income
     therefrom, it being the intention of the parties that said

                                    3
      previous obligation is unnecessary in light of the provisions
      set forth in paragraph 4 hereinabove.

The Modification Agreement was signed by both parties and two witnesses,
but not notarized.

    The former husband petitioned for a marriage dissolution in Florida.
Because the former wife did not reside in Florida, the trial court was able
to exercise jurisdiction only over the dissolution. The trial court entered a
final judgment dissolving the marriage, but did not determine the
distribution of the parties’ marital assets, alimony, or support. A week
later, the former husband died.

   The former wife sued the former husband’s estate for enforcement of
the Antenuptial Agreement. She alleged entitlement to lump sum alimony
of $150,000 under the parties’ Antenuptial Agreement and a declaration
that the Modification Agreement voided the Antenuptial Agreement’s
waiver provisions.

   The former wife moved for summary judgment, arguing the Antenuptial
Agreement evinced an intent for the lump sum alimony obligation to
survive the former husband’s death and that she was entitled to
homestead property, support, and other marital property. The former
husband’s estate cross-moved for summary judgment. In response, it
argued the Antenuptial Agreement did not evince an intent for the lump
sum alimony to survive the former husband’s death and the former wife’s
remaining claims were not properly pled in her complaint.

    Following a hearing, the trial court denied the former wife’s motion for
summary judgment and granted the former husband’s estate’s cross-
motion. The trial court dismissed the former wife’s additional claims. The
trial court entered a final judgment for the former husband’s estate.

   The former wife now appeals.

      • The Lump Sum Alimony Did Not Survive the Former
      Husband’s Death.

   The former wife argues the trial court erred in ruling the Antenuptial
Agreement’s lump sum alimony obligation did not survive the former
husband’s death because the clear intent of the agreement was to provide
her with survivorship benefits after a dissolution of their marriage. The
former husband’s estate responds the former husband’s obligations
terminated upon his passing because the Antenuptial Agreement did not

                                     4
explicitly provide for, nor expressed an intent for survivorship benefits
following a marriage dissolution.

   “Summary judgment is proper if there is no genuine issue of material
fact and if the moving party is entitled to judgment as a matter of law.”
Volusia Cnty. v. Aberdeen at Ormond Beach, L.P., 760 So. 2d 126, 130 (Fla.
2000). This Court reviews a trial court’s ruling on summary judgment de
novo. Id.

    This issue is governed by New York law because the Antenuptial
Agreement was executed in New York and includes a provision mandating
its interpretation under New York law. See Lamb v. Lamb, 154 So. 3d 465,
467 (Fla. 5th DCA 2015) (“Generally, Florida courts enforce contractual
choice-of-law provisions unless enforcing the chosen forum’s law would
contravene strong Florida public policy.”).

   Under New York law, it is a “well-accepted proposition that a husband’s
obligation to support his wife terminates with the husband’s death.”
Cohen v. Cronin, 39 N.Y.2d 42, 45 (1976). “However, the husband might,
by agreement, impose upon his estate a duty to make alimony or support
payments after his death.” Id. “[T]o bind the estate, a separation
agreement must either specifically provide for the continuation of
payments or evince, from the terms of the agreement read as a whole,
a clear intention that support payments continue, notwithstanding the
husband’s death.” Id. (emphasis added).

   The former wife concedes the Antenuptial Agreement does not expressly
provide that the lump sum alimony provision survive the former husband’s
death, but argues that, taken as a whole, its provisions evince an intent to
provide as such. She relies on Cohen and Matter of Riconda, 90 N.Y.2d
733 (1997), in support.

    In Cohen, the New York Court of Appeals concluded the husband’s
estate was required to make support payments under the terms of the
parties’ separation agreement. 39 N.Y.2d at 47. There, the agreement
provided that payments would terminate where the wife remarried, or the
obligation expired. Id. at 46. It did not include language suggesting
payments were to be made during the joint lives of the parties or terminate
upon death of either party. Id. The court reasoned that “in consideration
for the release of her other marital rights, the wife acquired the security of
having periodic payments made for her support during her lifetime, or, at
least, until a remarriage.” Id. at 46–47.

   Cohen is inapplicable here, however, because the Antenuptial

                                      5
Agreement includes other support for the former spouse.

   In Riconda, the Court of Appeals of New York declined to apply Cohen.
90 N.Y.2d at 739.         “The judicial search is for specific, relevant
contractual intent of the parties. . . .” Id. (emphasis added). Because
the agreement in Riconda “simply provide[d] for maintenance payments
until [the wife’s] death or remarriage” and was “silent as to the eventuality
and consequence of his predeceasing her,” the court remanded the case to
the lower court for a determination of the parties’ intent in drafting and
executing their agreement. Id. at 739–40.

    Here, the parties’ Antenuptial Agreement provided that “the husband
shall pay to the wife, for her support and maintenance, $75,000 per year
(in twelve equal monthly installments) for a period of two years after the
date of entry of such judgment or until the wife’s earlier death or
remarriage.” The Antenuptial Agreement did not speak to the effect of the
former husband’s death. It expressly provided the former wife had an
independent source of income. Under New York law, this was sufficient to
establish the presumption that the obligation did not survive the former
husband’s death. See id. at 738 (“When the four corners of the agreement
contain no unequivocal direction to pay after death, and when discernible
manifestations of intent reflect that support for the recipient spouse after
the death of the payor spouse is otherwise provided for, the statutory and
precedential preference that maintenance obligations terminate upon the
death of the payor should ordinarily prevail.”).

   The Antenuptial Agreement expressly provided for the former wife’s
financial support in the event of the former husband’s death, “if the parties
are still married to each other and residing together at the time of the
Husband’s death.” It provided:

      7. Notwithstanding the provisions of Article 4, [the waiver
      provision], if the parties are still married to each other and
      residing together at the time of the [h]usband’s death, the
      [h]usband desires to make a fair and reasonable provision for
      the [w]ife in lieu of the rights that, after the Marriage, she
      might or could have had as a Wife or widow absent this
      Antenuptial Agreement. The parties therefore agree to the
      following:

      The [h]usband shall, upon the marriage, provide in his last
      will and testament for a trust fund to take effect upon his
      death, wherein $200,000 will be placed in trust, the income
      from said trust to be paid to the wife until the wife’s death or

                                     6
       remarriage.

      It did not include similar language in the lump sum alimony
provision.

   Because the Antenuptial Agreement provided for the former wife’s
financial support in the event of the former husband’s death only if the
parties were still married and residing together, and no similar intent was
expressed in the lump sum alimony provision, the former husband did not
intend for the former wife to receive alimony payments following his death.

   In short, the requisite express intent for survival of the alimony
payments cannot be found within the Antenuptial Agreement. The lump
sum alimony simply did not survive the former husband’s death. 1

       •   The Modification Agreement Is Invalid.

   The Modification Agreement does not help the former wife. First, it was
not notarized and was therefore improperly executed and unenforceable.
Cf. Lotz v. Lotz, 522 N.Y.S.2d 730, 732 (App. Div. 1987).

    Even if enforceable, the Modification Agreement only evinced an intent
for the former wife to have a larger election of the former husband’s estate,
if the parties were still married at the time of his death. The Modification
Agreement did not refer to the former wife’s lump sum alimony, nor modify
the lump sum alimony to provide for it to survive the former husband’s
death. It refers only to the general waiver provisions in the Antenuptial
Agreement and the provision regarding a trust for the former wife, if the
parties were still married and residing together at the time of the former
husband’s death.

   While the former husband’s death may have been untimely regarding
the Antenuptial Agreement given the recency of the dissolution, nothing in
the Antenuptial Agreement or the invalid Modification Agreement evinces
the requisite intent for the lump sum alimony obligation to survive the
former husband’s death. Absent such an intent, New York law supports

1
   The provision that the Antenuptial Agreement would “inure to the benefit and
shall be binding upon the heirs, executors, administrators and assigns of the
parties” does not conflict with this result. See In re Westervelt, 348 N.Y.S.2d 514,
517 (Sur. 1973) (“A mere statement in a contractual agreement to the effect that
the provisions therein are binding upon the parties, their heirs and so forth is
not in and of itself sufficient to survive the death of the contracting party . . . .”).


                                           7
the trial court’s dismissal of the former wife’s claim. See, e.g., Matter of
Benitez, 594 N.Y.S.2d 413, 414 (1993) (affirming lower court’s dismissal of
petition because there was “no language in the stipulation which would
support an interpretation that the obligation to pay monthly installments
was to survive decedent’s death.”).

   We therefore affirm. 2

   Affirmed.

DAMOORGIAN, J., concurs.
WARNER, J., dissents with an opinion.

WARNER, J., dissenting.

   I dissent. Because our duty is to apply New York law, the case of
Gardner v. Zammit, 128 N.Y.S.3d 383 (App. Div. 2020), is most closely on
point, and governs this proceeding. I would reverse the final summary
judgment.

   In Gardner, the parties were divorced and entered into a settlement
agreement with terms that the wife would pay maintenance to the husband
which would terminate only upon his death. The agreement also had a
provision making it binding upon “the parties, their heirs, executors, legal
representatives, administrators and assigns.” After the former wife died,



2  The former wife last argues the trial court erred in dismissing her claim to
homestead and other marital property and financial support from the former
husband’s estate because they were brought as probate claims. We disagree.

    As argued by the former husband’s estate, the former wife failed to plead these
claims in her complaint, instead including them only in her motion for summary
judgment. See Danza v. Danza, 727 N.Y.S.2d 468, 469 (App. Div. 2001) (holding
the “trial court improperly awarded the plaintiff judgment on a cause of action
which she failed to raise in her pleadings. . . .”); Airport Plaza Ltd. v. United Nat’l
Bank of Miami, 611 So. 2d 1256, 1257 (Fla. 3d DCA 1992) (holding that it is
“improper to introduce at trial issues not previously raised in the pleadings.”).

   Even had she properly pled her claims, the suit would nonetheless be
improper in Florida. See Prater v. Prater, 491 So. 2d 1280, 1282 (Fla. 5th DCA
1986) (“It is well established in Florida that in an ex parte dissolution case where
one party resides outside of Florida, and that party does not appear in the suit,
the Florida court has jurisdiction solely to grant the divorce.”).


                                          8
her estate refused to make further payments to the former husband; he in
turn sued the estate for the payments. Id.

   The court determined that the estate was liable for the maintenance
payments. It reasoned:

      A settlement agreement is a contract subject to principles of
      contract interpretation, and the court “should interpret the
      contract in accordance with its plain and ordinary meaning”
      (Matter of Wilson, 138 A.D.3d 1441, 1442 [4th Dept 2016]
      [internal quotation marks omitted]). In addition, “[t]he intent
      to vary the statutory and precedential preference of an end to
      maintenance payments upon death of the payor must be
      expressed clearly” (Matter of Riconda, 90 N.Y.2d 733). Here,
      neither party contends that the settlement agreement is
      ambiguous. We agree with plaintiff that the clause at issue
      unequivocally permits the termination of the maintenance
      obligation on the happening of one event only: the death of
      plaintiff.     Further, the settlement agreement makes all
      provisions of the agreement binding on “the parties, their
      heirs, executors, legal representatives, administrators and
      assigns.” Thus, plaintiff met his initial burden on the motion
      of establishing that the maintenance payments were intended
      to survive decedent’s death and become an obligation of her
      estate . . . .


Id. at 384–85 (citations omitted).


   Similarly, in this case, Article 6(iv)(g) provides that the two years of
alimony payments shall terminate only upon the happening of one of two
events: death of the former wife or her remarriage. Further, just as in
Gardner, the contract stated that it was binding on the parties’ executors
and administrators. Therefore, the alimony provision is binding on the
estate. I conclude that Gardner is controlling.

   That Article 7 provides for support if the parties were still married at
the husband’s death does not prove that the parties did not intend the
limited alimony upon divorce to continue in case of the former husband’s
death. Moreover, I believe the majority is mistaken in its reliance on the
statement in the agreement that the wife has income ($20,000 per year in
1986, the date of the agreement) as creating a presumption that alimony
payments should not continue after death. While New York cases discuss
an independent source of support from the paying spouse as evidence that

                                     9
the contract does not contemplate post-death continuation of maintenance
payments, a spouse’s own income is not the “independent provision” for
the wife’s support envisioned by the New York courts. Matter of Riconda,
90 N.Y.2d 733, explains the type of independent source of support
necessary to conclude that the alimony provision does not survive the
payor’s death:

      Independent sources of support, from which an intent not to
      allow post-death continuance of maintenance payments may
      include the designation of a former spouse as irrevocable
      beneficiary on a life insurance policy and other distributions
      accruing upon the death of the payor spouse, or a lump-sum
      transfer in discharge of claims against the estate.

Id. at 739 (citations omitted). In this case, there was no provision for the
former wife in the estate, or by way of insurance, or any other distribution
for her benefit.

   At the very least, in accord with Riconda, this matter should not have
been decided by summary judgment, but should be remanded for further
proceedings. As Riconda stated:

      In the present setting, the database surrounding and affecting
      the Riconda separation agreement in relation to the intent
      bearing on the contested provision is inconclusive or
      incomplete.    That prevents summary resolution of this
      controversy in a fair, full and reliable fashion.

Id. at 741 (citations omitted).

                            *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                    10